Notice: This opinion is subject to correction before publication in the P ACIFIC R EPORTER .
      Readers are requested to bring errors to the attention of the Clerk of the Appellate Courts,
      303 K Street, Anchorage, Alaska 99501, phone (907) 264-0608, fax (907) 264-0878, email
      corrections@appellate.courts.state.ak.us.



               THE SUPREME COURT OF THE STATE OF ALASKA


LEISNOI, INC.,                                 )
                                               )        Supreme Court No. S-13790
              Appellant,                       )
                                               )        Superior Court No. 3AN-85-16520 CI
      v.                                       )
                                               )        OPINION
MERDES & MERDES, P.C.,                         )
                                               )        No. 6747 – February 1, 2013
              Appellee.                        )
                                               )


              Appeal from the Superior Court of the State of Alaska, Third
              Judicial District, Anchorage, Brian C. Shortell and Sen K.
              Tan, Judges.

              Appearances: Robert K. Reiman, Law Offices of Robert K.
              Reiman, Anchorage, for Appellant. Ward M. Merdes,
              Merdes & Merdes, P.C., Fairbanks, Appellee.

              Before: Fabe, Chief Justice, Carpeneti and Stowers, Justices.
              [Winfree, Justice, not participating.]

              STOWERS, Justice.


I.    INTRODUCTION
              Leisnoi, Inc., an Alaska Native corporation, retained the law firm of
Merdes & Merdes to represent it in litigation against Omar Stratman over its certification
of and title to certain lands Leisnoi claimed under the Alaska Native Claims
Settlement Act. Leisnoi and Merdes entered a contingency fee agreement under which,
if Leisnoi was successful in the litigation, Merdes would receive an interest in the lands
Leisnoi obtained or retained. The Stratman case was resolved in 1992 in favor of
Leisnoi, although Stratman appealed and the related litigation continued for another
decade. Leisnoi challenged the validity of the fee agreement with Merdes. A bar-
appointed Arbitration Panel determined that Merdes was not entitled to an interest in the
land itself, but was entitled to payment equal to a percentage of the adjusted value of
Leisnoi’s property, plus interest. In 1995, upon Merdes’s motion, Superior Court Judge
Brian C. Shortell confirmed the fee award and entered judgment against Leisnoi. For
several years, Leisnoi made payments pursuant to the schedule laid out by the Arbitration
Panel. In September 2002, Leisnoi ceased making payments and the judgment went into
default. Leisnoi and Merdes subsequently attempted to negotiate a settlement; Merdes
did not pursue execution during this period.
             In October 2008, the Stratman litigation finally concluded in Leisnoi’s
favor. The following year, Merdes moved the superior court to issue a writ of execution.
Leisnoi opposed the motion on the grounds that Merdes had not shown just and
sufficient cause for failing to seek a writ of execution within five years of entry of the
1995 judgment. Leisnoi subsequently moved for relief from the 1995 judgment under
Alaska Civil Rule 60(b), arguing among other things that the judgment was void under
43 U.S.C. § 1621(a)’s restrictions on contingency fee contracts involving Alaska Native
Claims Settlement Act lands. In January 2010, Superior Court Judge Sen K. Tan issued
an order denying Leisnoi’s Rule 60(b) motion and granting Merdes’s motion to execute.
Six months later, Leisnoi paid Merdes the remaining balance. Leisnoi now appeals the
superior court’s ruling.



                                           -2-                                      6747

              This case presents a number of complex issues involving questions of
waiver and whether the superior court’s 1995 judgment was void or voidable. We
conclude that Leisnoi did not waive its right to appeal by paying Merdes the balance due
on the judgment. We conclude that the Arbitration Panel’s fee award and the superior
court’s 1995 entry of judgment violated 43 U.S.C. § 1621(a)’s prohibition against
attorney contingency fee contracts based on the value of Native lands that were subject
to the Act. We conclude that the superior court’s 2010 order granting Merdes’s motion
to execute on the 1995 judgment separately violated the Act’s prohibition against
executing on judgments arising from prohibited attorney contingency fee contracts, and
that order is reversed. We conclude that, notwithstanding the illegality of the Arbitration
Panel fee award and the 1995 judgment, Leisnoi is not entitled to relief pursuant to Civil
Rule 60(b): We conclude that the 1995 order was voidable rather than void for purposes
of Civil Rule 60(b), and therefore not subject to attack under Civil Rule 60(b)(4); we also
conclude that Leisnoi is not entitled to relief under Civil Rule 60(b)(5) or 60(b)(6).
Accordingly, Merdes must return Leisnoi’s payment of the $643,760 balance on the
judgment, with interest, but Leisnoi is not entitled to recover payments made prior to the
issuance of the writ of execution. Merdes may file an action for any fees it believes it is
entitled to under a theory of quantum meruit.
II.    FACTS AND PROCEEDINGS
              Leisnoi, Inc. is a Native corporation certified under the Alaska Native
Claims Settlement Act (ANCSA).1           In January 1988, Leisnoi retained attorney



       1
            Pub. L. No. 92-203, 85 Stat. 688 (1971) (codified as amended at
43 U.S.C. §§ 1601-1629h) (2006); see also Stratman v. Leisnoi, Inc., 969 P.2d 1139
(Alaska 1998) (noting Leisnoi’s status as a certified village corporation pursuant to
ANCSA).

                                            -3-                                      6747
Ed Merdes to represent it in litigation against Omar Stratman. Stratman sought to
compel Leisnoi to comply with the terms of a prior settlement with Koniag, Inc., another
Native corporation from which Leisnoi had been demerged in 1983, under which Koniag
had agreed to sell certain lands on Kodiak Island to Stratman.2 Leisnoi, which had
received a 1985 patent to the surface rights of the land at issue, refused to honor the
settlement.3
               Merdes and Leisnoi entered into a contingency fee agreement providing
that if the litigation proved successful, Merdes would be “remunerated by the Client
conveying to him an undivided thirty percent . . . interest in all lands and/or settlement
the Client succeeds in obtaining and/or retaining by virtue of said litigation,” along with
any attorney’s fees awarded by the court. In 1992, the case was resolved in favor of
Leisnoi, which kept title to its lands.4 (Stratman appealed, and the litigation continued
until its final resolution in 2008.5) Merdes filed a Notice of Attorney’s Lien in the
Alaska Supreme Court on July 20, 1992, purporting to place a lien on the approximately
19,000 acres of real property that was the subject of the litigation. Leisnoi challenged
the validity of the fee agreement and requested arbitration with the Alaska Bar
Association’s Fee Review Committee (“Arbitration Panel”).


       2
               Stratman, 969 P.2d at 1140.
       3
               Id.
      4
             Ed Merdes died in 1991. Merdes & Merdes, P.C., continued to represent
Leisnoi and subsequently sought fees on Ed Merdes’s behalf. “Merdes” is used in this
opinion to refer collectively to Ed Merdes, his estate, and Merdes & Merdes, P.C.
(represented in this matter by Ward Merdes, Ed Merdes’s son).
       5
             Stratman v. Leisnoi, Inc., 545 F.3d 1161 (9th Cir. 2008), cert. denied
Stratman v. Salazar, 129 S.Ct. 2861 (June 29, 2009).

                                             -4-                                     6747

              The Arbitration Panel held a hearing in May 1994 at which both parties
presented evidence and argument. The Arbitration Panel found that Merdes did not
adequately explain the contingency fee agreement to Leisnoi’s Board of Directors and
failed to “make sure that the board . . . understood that [Merdes] would end up being a
co-owner of an undivided 30% interest in the land” — a situation that could cause
Leisnoi to lose its tax exemption on the land. The Arbitration Panel also found that
Merdes had, without Leisnoi’s knowledge or consent, improperly agreed to divide his
fees with other attorneys he hired to help with the case. The Arbitration Panel noted,
however, that “Ed Merdes . . . did fight an uphill battle and achieved the best possible
outcome on behalf of the client” and “took a considerable risk that his time would be
completely uncompensated.”
              The Panel declined to award Merdes a 30% interest in the land itself. But
it found that 30% was a “reasonable percentage” and awarded $721,000 in attorney’s
fees, plus interest, payable in $100,000 yearly installments. It appears to have calculated
this amount by taking 30% of the value of the land after substantially discounting that
value to reflect clouds on Leisnoi’s title, the portion of the land subject to pre-existing
low-rent grazing leases, and payments made by Leisnoi to Merdes pursuant to a
modification not clearly agreed to by the Leisnoi board. Interest was to accrue at 8% per
annum, except that any payments in default would accumulate interest at 10.5% per
annum. The Panel also ordered Leisnoi to pay Merdes $55,000 in court-awarded
attorney’s fees. Both parties subsequently filed applications for modification with the
Arbitration Panel; in an August 1994 decision, the Arbitration Panel clarified the
applicable interest rates and declined to modify the panel-awarded attorney’s fee amount.
It noted:



                                            -5-                                      6747

              The panel does not agree with Leisnoi’s characterization that
              the arbitration award in this matter set aside or voided the
              contingent fee contract between Merdes and Leisnoi. The
              panel specifically refused to void the contract or award fees
              based on hourly rates . . . . Rather . . . the arbitration award
              interpreted the contingent fee contract to not be a 30%
              ownership interest in land, but a security interest or lien
              against the land . . . . The arbitration award is an attempt to
              allow Leisnoi to preserve its lands by buying out Merdes
              from the attorney’s lien.
              In January 1995, in response to a motion by Merdes, the superior court
issued an order confirming the Arbitration Panel’s award of fees and entered judgment
for attorney’s fees to Merdes against Leisnoi. That same year, Leisnoi made payments
totaling $100,000. It continued to make annual $100,000 payments for the next five
years, followed by two $50,000 payments in October 2001 and April 2002. (These
$50,000 payments covered the installment due September 1, 2001, which Leisnoi had
not paid when it was due.) At that point, Leisnoi, which still had payments outstanding
to cover the substantial interest accrued on the judgment, ceased making payments.
Leisnoi later explained that “the continued expense of litigation in defense of its property
. . . prevented it from making further payment.” The obligation under judgment went
into default as of September 1, 2002.
              Over the next several years, Merdes attempted to negotiate with Leisnoi
regarding its unpaid fees. Leisnoi appears to have been open to negotiation, and it
repeatedly thanked Merdes for being patient and indicated that payments would be
forthcoming when funds were available. For example, in April 2002, an attorney
representing Leisnoi wrote to Merdes,
              I want to thank you in advance for your patience. As you
              know, [Leisnoi is] still in difficult financial circumstances,
              but there is hope that this picture may change. If so, I will be
              recommending to the Board that the remaining amount

                                            -6-                                       6747

             outstanding be paid in full [if] and when funds are available
             to do so.
Leisnoi generally did not dispute the validity of the judgment awarded to Merdes and
actively proposed settlement arrangements.6 Merdes did not pursue execution during this
period; Ward Merdes explained in an affidavit, “I have held-off execution largely
because of negotiations with Leisnoi, Inc., and because it was unclear that Leisnoi, Inc.
would even continue to exist — until its recent success in the Stratman decertification
litigation. Prudence has dictated that Merdes, by necessity, seek to avoid . . . direct
involvement in Stratman’s protracted litigation with Leisnoi, Inc.”
             Merdes recorded the 1995 superior court judgment against Leisnoi in the
Kodiak Recording District in May 2007. On October 6, 2008, the Ninth Circuit ruled
in favor of Leisnoi in its litigation against Stratman.7 Merdes moved for the superior
court to issue a writ of execution on January 27, 2009. Leisnoi opposed the motion,
arguing that Merdes had not shown just and sufficient cause for failing to seek a writ of
execution within five years of entry of judgment. Leisnoi also moved to expunge the
notice of attorney lien and judgment lien filed by Merdes. Leisnoi subsequently moved
for relief from the 1995 judgment under Civil Rule 60(b), arguing that the judgment was
void under 43 U.S.C. § 1621(a), that enforcement of the judgment was no longer just or
equitable, and that Leisnoi’s prior board of directors failed to properly protect the



      6
              Leisnoi’s president commented in a February 2008 letter that “[t]he
corporation did not agree with the arbitration and had many questions regarding the
outcome. To date we have paid your firm well over [$]300,000. We feel your firm has
been more than compensated.” However, Merdes and Leisnoi’s lawyer later
corresponded regarding further satisfaction of the judgment by means of a transfer of
Leisnoi’s interest in a joint venture.
      7
             Stratman v. Leisnoi, Inc., 545 F.3d 1161 (9th Cir. 2008).

                                           -7-                                     6747

interests of the Native corporation. Merdes replied to Leisnoi’s opposition and opposed
the Rule 60(b) motion.
             On January 13, 2010, the superior court issued an order denying Leisnoi’s
Rule 60(b) motion, granting Merdes’s motion to execute, and granting Leisnoi’s motion
to expunge the judgment lien and attorney lien. Leisnoi subsequently settled the claims
of the other attorneys hired by Merdes. In July 2010, Leisnoi paid Merdes $643,760, the
remaining balance owed. Leisnoi claims that it “was forced to borrow the funds” to pay
and did so to remove clouds from its land title “[s]o that it could pursue business
opportunities.” Leisnoi now appeals the superior court’s January 2010 order.
III.   STANDARD OF REVIEW
             “The standard for review of an order denying a Rule 60(b) motion is
whether the superior court abused its discretion. Reversal is justified only if this court
concludes the trial court was clearly mistaken.”8 “We will find an abuse of discretion
only where the record as a whole leaves us with a definite and firm conviction that a
mistake has been made.”9 However, “no question of the lower court’s discretion is
presented by a Rule 60(b)(4) motion [seeking relief from a void judgment] because the
validity of a judgment is strictly a question of law.”10 We review questions of law
de novo.11


       8
             Grothe v. Olafson, 659 P.2d 602, 611 (Alaska 1983) (citing McCracken v .
Davis, 560 P.2d 771 (Alaska 1977)).
       9
             Wooten v. Hinton, 202 P.3d 1148, 1151 (Alaska 2009).
       10
             Aguchak v. Montgomery Ward Co., 520 P.2d 1352, 1354 (Alaska 1974).
       11
              See, e.g., Jacob v. State, Dep’t of Health and Soc. Servs., 177 P.3d 1181,
1184 (Alaska 2008) (“We apply our independent judgment to questions of law, adopting
‘the rule of law most persuasive in light of precedent, reason, and policy.’ ” (quoting
                                                                           (continued...)

                                           -8-                                      6747

              The superior court’s decision to issue a writ of execution more than five
years after entry of judgment is a mixed question of law and fact.12 Questions of law are
reviewed de novo, and questions of fact are reviewed for clear error.13
IV.	   DISCUSSION
       A.	    Leisnoi Did Not Waive Its Right To Appeal By Paying The Judgment
              Against It.
              Merdes argues that Leisnoi waived its right to appeal by voluntarily
satisfying the judgment against it in July 2010. Merdes contends that Leisnoi’s “cryptic
unsworn assertion” that it paid the judgment “so that it could pursue business
opportunities” is insufficient to overcome the presumption of voluntary payment, and
further, that Leisnoi could have deposited its funds into the registry of the court or
otherwise indicated that it was paying under protest. Merdes cites to a number of cases
from other jurisdictions for the proposition that “when a judgment debtor voluntarily
satisfies the judgment in full, he waives any right to appeal.”14 Leisnoi replies that it had
limited options in response to Merdes’s pursuit of execution upon the judgment: It could


       11
        (...continued)
Guin v. Ha, 591 P.2d 1281, 1284 n.6 (Alaska 1979))).
       12	
             McLaughlin v. Okumura, 223 P.3d 93, 97 (Alaska 2009) (citing Brotherton
v. Brotherton, 142 P.3d 1187, 1189 (Alaska 2006)).
       13	
              Id.
       14
               See, e.g., Haberer v. Newman, 549 P.2d 975, 976 (Kan. 1976) (holding that
a party who voluntarily complied with trial court judgment by surrendering possession
of real estate could not obtain appellate review); Ramsey Fin. Corp. v. Haugland,
719 N.W.2d 346, 350 (N.D. 2006) (holding that “voluntary payment of or acquiescence
in a judgment waives the right to appeal”); Mitchell v. Lindly, 351 P.2d 1063, 1067
(Okla. 1960) (holding that a judgment, once satisfied, may not be vacated, “especially
when . . . the satisfaction is not claimed to have been involuntary or made under any
mistake . . . of fact”).

                                            -9-	                                       6747

do nothing and allow Merdes to collect the judgment; it could seek a stay of enforcement
of the judgment by posting a supersedeas bond; or it could pay the judgment. Leisnoi
characterizes the first two options as so undesirable — based on both the potential
“embarrassment” and disruption of its business associated with involuntary collection
procedures and the high cost of posting a supersedeas bond — that it had no choice but
to pay the judgment.
              We have not directly discussed the question when payment of a judgment
will result in waiver of the right to appeal. Some jurisdictions hold that payment of an
adverse judgment is compulsory.15 Thus, payment of such a judgment is not “voluntary”



       15
                See Stone v. Regents of Univ. of Calif., 92 Cal. Rptr. 2d 94, 100 (Cal. App.
1999) (“ ‘[P]ayment of a judgment must be regarded as compulsory, and therefore as not
releasing errors, nor depriving the payer of his right to appeal . . . unless payment be by
way of compromise and settlement or under an agreement not to appeal or under
circumstances leaving only a moot question for determination.’ ” (quoting Reitano v.
Yankwich, 237 P.2d 6 (Cal. 1951))); Long v. Tranka, 496 N.E.2d 1238, 1240 (Ill. App.
1986) (“[I]n an ordinary civil case a judgment debtor does not lose the right to appeal by
paying the amount of the judgment since payment is considered to be compulsory, even
if made prior to execution.”); Dreamers, LLC v. Don’s Lumber & Hardware, Inc., 366
S.W.3d 381, 384 (Ky. 2011) (quoting Moss v. Smith, 361 S.W.2d 511, 514 (Ky. 1962)
and citing Stairs v. Riley, 208 S.W.2d 961 (Ky. 1948)) (stating it is clear that payment
of an adverse judgment does not thereby waive the right to appeal but that payment can
waive the right to appeal where the payment is part of a settlement or compromise); see
also FCC Constr. Inc. v. Casino Creek Holdings, Ltd., 916 P.2d 1196, 1198-99 (Colo.
App 1996) (citing Reserve Life Ins. Co. v. Frankfather, 225 P.2d 1035 (Colo. 1950))
(holding that compliance with court order for a foreclosure sale was not voluntary,
though defendant-appellant did not seek a stay of the sale or redeem property, because
“mere compliance with court decree, in itself, does not demonstrate voluntary
compliance”). See generally E.H. Schopler, Annotation, Defeated Party’s Payment or
Satisfaction of, or Other Compliance with, Civil Judgment as Barring His Right to
Appeal, 39 A.L.R.2d 153, § 5[b] (1955, Supp. 2012) (stating that most jurisdictions
conclude that payment of an enforceable judgment before issuance of execution does not,
in itself, bar the payer’s right to appeal).

                                           -10-                                       6747

and only waives the right to appeal if the payment was part of a compromise or
settlement or if payment makes it impossible to render effective relief.16          Other
jurisdictions hold that mere payment of an adverse judgment before the issuance of an
execution may bar an appeal.17 We agree with the U.S. Supreme Court that “[t]here can


       16
               See Graddick v. Newman, 453 U.S. 928, 945 n.1 (1981) (citing Bakery
Drivers Union v. Wagshal, 333 U.S. 437, 442 (1948)); Cahill v. New York, N. H. & H.
R. Co., 351 U.S. 183, 184 (1956); Life Investors Ins. Co. of Am. v. Fed. City Region, Inc.,
687 F.3d 1117, 1121 (8th Cir. 2012) (citations omitted); Stanton Rd. Assocs. v. Lohrey
Enters., 984 F.2d 1015, 1020 (9th Cir. 1993) (citing U.S. for Use of Morgan & Son Earth
Moving, Inc. v. Timberland Paving & Constr. Co., 745 F.2d 595, 598 (9th Cir. 1984));
Elkin v. Fauver, 969 F.2d 48, 54 (3d Cir. 1992) (citations omitted); Matter of Latham,
823 F.2d 108, 111 (5th Cir. 1987) (citing Cahill, 351 U.S. at 183); Hill v. Whitlock Oil
Servs., Inc., 450 F.2d 170, 172 (10th Cir. 1971) (citations omitted); Uyeda v. Brooks, 348
F.2d 633, 635 (6th Cir. 1965); Del Rio Land, Inc. v. Haumont, 514 P.2d 1003, 1006
(Ariz. 1973) (citations omitted) (holding that involuntary payment would not bar appeal,
and “the existence of the judgment is a sufficient condition and threat which, together
with other factors, may be sufficient to show that the compliance was involuntary”);
Stone, 92 Cal. Rptr. 2d at 100; Grant v. Wester, 679 So. 2d 1301, 1305 n.4 (Fla. Dist.
App. 1996); Long, 496 N.E.2d at 1240; Dreamers, 366 S.W.3d at 384 (citations
omitted); Fitzgerald Bros. Brewing Co. v. 825 Broadway Rest., 20 N.Y.S.2d 192, 193
(N.Y. App. Div. 1940) (citations omitted); Redevelopment Comm’n of Winston-Salem
v. Weatherman, 208 S.E.2d 412, 415 (N.C. 1974); Heer v. State, 432 N.W.2d 559,
564-65 (S.D. 1988); see also Corley v. Rosewood Care Ctr., Inc., 142 F.3d 1041,
1057-58 (7th Cir. 1998); Doe v. Brookline Sch. Comm., 722 F.2d 910, 914-15 (1st Cir.
1983); FCC Constr. Inc., 916 P.2d at 1198-99 (citations omitted). See generally
Schopler, supra note 15.
      17
               See Imperial Body Works, Inc. v. Nat’l Claims Serv., Inc., 279 S.E.2d 534,
535 (Ga. App. 1981) (holding that compliance with judgment constituted waiver when
there was no execution); Haberer, 549 P.2d at 979 (holding that compliance with a
judgment, even after issuance of an execution, may bar an appeal because “anything
which savors of acquiescence in a judgment cuts off the right of appeal”); Braswell v.
Morris, 275 So.2d 189, 192 (La. App. 1972) (holding that payment of judgment waived
the right to appeal because the payment contained no indication of intent to reserve the
                                                                            (continued...)

                                           -11-                                      6747

be no question that a debtor against whom a judgment for money is recovered may pay
that judgment and bring a writ of error to reverse it, and if reversed can recover back his
money.”18 As the Sixth Circuit explained,
              [A] defeated party’s compliance with a . . . [trial] court ruling
              does not bar him from appealing unless his compliance has
              made it impossible for the appellate court to grant effective
              relief. This is true even if the defeated party has failed to
              avail himself of an opportunity to obtain a stay of the
              proceedings or a supersedeas.[19]
              We conclude a rule providing that payment of an adverse judgment is
involuntary properly protects the judgment debtor’s right to appeal and the creditor’s
interest in prompt payment. This rule also minimizes the accrual of interest and the cost
of enforcing a judgment.20


       17
         (...continued)
right to appeal); Tong v. Miller, 204 N.W. 108, (Mich. 1925); Ramsey Fin. Corp., 719
N.W.2d at 349-50 (holding that voluntary payment waives the right to appeal and a
presumption arises that payment of a judgment was voluntary when there is no showing
besides that there was acquiescence to a judgment); Lyon v. Ford Motor Co., 604
N.W.2d 453, 458 (N.D. 2000) (concluding that Ford had voluntarily paid the judgment
when Ford paid before any execution or legal proceedings to collect the judgment);
Jackson v. S.C. State Fair Ass’n, 96 S.E. 116, 116 (S.C. 1918). See generally Schopler,
supra note 15, at § 5[c].
       18
              Mancusi v. Stubbs, 408 U.S. 204, 207 (1972) (quoting Dakota Cnty. v.
Glidden, 113 U.S. 222, 224 (1885)) (internal quotation marks omitted) (holding that
compliance with judgment did not bar appeal even though petitioner had not sought a
stay), superseded by statute on other grounds; see also Bakery Drivers Union, 333 U.S.
at 442 (holding that when the union lifted its boycott to comply with the injunction, it did
not thereby bar appeal).
       19
              Uyeda, 348 F.2d at 635.
       20
              See Peoples Trust & Sav. Bank v. Sec. Sav. Bank, 815 N.W.2d 744, 754
                                                                      (continued...)

                                            -12-                                      6747

             Here, Merdes has failed to show that Leisnoi’s payment indicated an intent
to compromise or settle. And we can discern no intent of Leisnoi to waive its right to
appeal the judgment. Because we hold that payment of an adverse judgment entered by
a court in the absence of a compromise or settlement is involuntary as a matter of law,
we conclude that Leisnoi’s payment was involuntary, and Leisnoi did not waive its right
to appeal.
      B.	    The Arbitration Panel’s Fee Award, The Superior Court’s Entry Of
             Judgment, And The Superior Court’s Issuance Of The Writ Of
             Execution Violated 43 U.S.C. § 1621(a).
             Leisnoi argues that its fee agreement with Merdes, the Arbitration Panel’s
fee award, the superior court’s 1995 entry of judgment, and the superior court’s 2010
issuance of the writ of execution violated 43 U.S.C. § 1621(a). That statute, part of
ANCSA, provides:
             None . . . of the lands granted by [ANCSA] to the Regional
             and Village Corporations and to Native groups or individuals
             shall be subject to any contract which is based on a
             percentage fee of the value of all or some portion of the
             settlement granted by this Act. Any such contract shall not
             be enforceable against any Native . . . or any Regional or
             Village Corporation and the revenues and lands granted by
             this Act shall not be subject to lien, execution or judgment to
             fulfill such a contract.[21]




      20
         (...continued)
(Iowa 2012); Grand River Dam Auth. v. Eaton, 803 P.2d 705, 709 (Okla. 1990)
(citations omitted).
      21
             43 U.S.C. § 1621(a) (2006).

                                          -13-	                                  6747

Leisnoi contends that this statute prohibited the contingency fee contract and the superior
court’s actions (“execution or judgment to fulfill such a contract”22), making it error for
the superior court to enter judgment on the fee award and to grant Merdes’s motion for
issuance of a writ of execution. The preliminary question is whether the fee agreement,
as interpreted by the Arbitration Panel, violated 43 U.S.C. § 1621(a). Leisnoi did not
raise this issue before the Arbitration Panel.
              1.     Arbitration award
              As Leisnoi points out, the superior court’s 2010 order implied that the
statute was applicable to the contract between Merdes and Leisnoi, as interpreted by the
Arbitration Panel: The superior court noted that “the Arbitration Award decision was
clear that the monetary award was based on its estimate of 30% of the value of Leisnoi’s
land. There is no question that the $721,000 [award to Merdes] was ‘based on a
percentage fee of the value of all or some portion of the settlement granted.’ ”23 Merdes,
on the other hand, argues that Leisnoi “successfully convinced the Arbitration Panel that
the fee agreement is unenforceable . . . as written” and “[t]he fact that the Panel struck
down the agreement for reasons other than one based on § 1621(a) does not change the
fact that Leisnoi got what it petitioned for: a ruling abrogating the agreement’s
percentage-fee term and an independently calculated monetary fee based on fairness and
reasonableness.” Merdes contends that section 1621(a) does not take away the power
of the Arbitration Panel or superior court to award reasonable attorney’s fees, and claims
that Leisnoi’s position implies Merdes has already received sufficient payment.


       22
              Id.
       23
               The superior court went on to conclude that, although the statute was
applicable, it did not deprive the court of jurisdiction to decide the claim and therefore
did not render the judgment void under Civil Rule 60(b)(4) or block the issuance of a
writ of execution.

                                           -14-                                      6747

              Leisnoi is correct that the Arbitration Panel’s award fell within the
parameters prohibited by 43 U.S.C. § 1621(a). And it is clear that the original agreement
between Merdes and Leisnoi violated the statute: It was based on a percentage fee of the
value of Leisnoi’s ANCSA lands. Contrary to Merdes’s argument that the Arbitration
Panel abrogated the contract’s percentage fee award and “independently calculated [a]
monetary fee,” the Arbitration Panel itself stated that it had “specifically refused to void
the contract . . . . Rather . . . the arbitration award interpreted the contingent fee contract
to not be a 30% ownership interest in land, but a security interest or lien against the land
. . . .” In other words, the Arbitration Panel essentially enforced the contingency fee
contract — making what it viewed as a minor adjustment to avoid the problems
associated with giving Merdes co-ownership in the land itself — and thus violated
43 U.S.C. § 1621(a). (The adjustment made by the Arbitration Panel was arguably an
independent violation of section 1621(a) to the extent it subjected ANCSA lands to a lien
in order to fulfill the contingency fee contract.)
              2.     Entry of judgment
              Leisnoi argues that the 1995 judgment was entered in violation of
43 U.S.C. § 1621(a)’s prohibition on “judgment[s] to fulfill . . . contract[s] [for ANCSA
lands].” Merdes responds that Leisnoi failed to present this argument to the Arbitration
Panel or superior court before the 1995 judgment was entered, effectively waiving it.
Merdes also generally contends that the statute does not deprive states of their power to
award reasonable attorney’s fees.
              Whether the entry of judgment on the illegal contract constitutes a separate
violation of 43 U.S.C. § 1621(a) depends on whether the statute is viewed as creating a
defense that must be raised by the parties or, alternatively, an independent obligation on
the court’s part to decline to enforce the illegal contingency fee contract regardless of
what the parties argue. Leisnoi takes the latter position, arguing that the statute’s

                                             -15-                                        6747

characterization of contingency fee agreements as unenforceable reflects an intent to
protect Alaska Natives and Native corporations from the effects of contingency fee
contracts “even if they fail[], by incompetence, neglect, mistake or otherwise, to raise the
statute as a defense in an action to enforce such agreements.”
              We have held that courts have “no power, either in law or equity, to enforce
an agreement which directly contravenes a legislative enactment,” 24 and we have
affirmed the superior court’s refusal to enforce certain contracts on these grounds in
cases where the illegality of a contract was raised by one of the parties.25 While Alaska
case law does not appear to address whether the superior court can or must decline to
enforce illegal contracts where illegality is not raised, this issue has been addressed by
other authorities. The Restatement First of Contracts provides:
              Illegality, if of a serious nature, need not be pleaded. If it
              appears in evidence the court of its own motion will deny
              relief to the plaintiff. The defendant cannot waive the
              defense if he wishes to do so. Indeed, if the court suspects
              illegality, it may examine witnesses and develop facts not
              brought out by the parties, and thereby establish illegality that
              precludes recovery by the plaintiff.[26]

       24
             Pavone v. Pavone, 860 P.2d 1228, 1231 (Alaska 1993) (citing Hemmen v.
State, 710 P.2d 1001, 1003 (Alaska 1985)).
       25
              See, e.g., Jimerson v. Tetlin Native Corp., 144 P.3d 470, 472-74 (Alaska
2006) (affirming the superior court’s refusal to enforce a settlement agreement that a
Native corporation claimed was unenforceable under ANCSA 7(h)(1)(B)’s prohibition
on alienation of ANCSA stock); Pavone, 860 P.2d at 1232 (affirming the superior court’s
holding that a father could not force his son to return a fishing permit because the son’s
oral promise to do so contravened the permit retransfer restrictions of
AS 16.43.150(g)(2), where the son raised the illegality of the contract as a defense).
       26
            RESTATEMENT (FIRST ) OF CONTRACTS § 600 cmt. a (1932). The
Restatement goes on: “If, however, the illegality is not serious, and neither public policy
                                                                             (continued...)

                                            -16-                                      6747

Decisions from other jurisdictions have similarly stated that courts may have an
independent obligation not to enforce contracts that are contrary to statute or illegal on
public policy grounds.27 In some cases, courts have drawn a distinction between
illegality that is not apparent on the face of the contract (e.g., illegality arising from
circumstances outside the four corners of the contract), which they have held must be
pleaded as a defense, and illegality that appears in the contract, which need not be
pleaded.28


       26
         (...continued)
nor statute clearly requires denial of relief, courts refuse to give effect to facts showing
illegality unless those facts . . . are pleaded by the defendant.” Id.; see also 5 W ILLISTON
ON C ONTRACTS § 12:5 (4th ed. 2009).

       27
                See, e.g., Bovard v. Am. Horse Enters., Inc., 247 Cal. Rptr. 340, 343 (Cal.
App. 1988) (“Whenever a court becomes aware that a contract is illegal, it has a duty to
refrain from entering an action to enforce the contract.”); Russell v. Soldinger, 131 Cal.
Rptr. 145, 150 (Cal. App. 1976) (“It is . . . well settled that if the question of illegality
develops during the course of a trial, a court must consider it whether pleaded or
not . . . .”); Quiring v. Quiring, 944 P.2d 695, 701-02 (Idaho 1997) (“[I]n Idaho a court
may not only raise the issue of whether a contract is illegal sua sponte, but it has a duty
to raise the issue of illegality, whether pled or otherwise, at any stage of the litigation.”)
(internal citations omitted); Jones v. Chavalier, 579 So.2d 1217, 1218 (La. App. 1991)
(holding that “a contract which violates a rule of public order . . . is absolutely null, and
unenforceable” and “[t]he absolute nullity of such a contract may be declared by the
court on its own initiative”) (citing LA . CIV . CODE A NN . art. 2030 (1985)).
       28
              See Washington Capitols Basketball Club, Inc. v. Barry, 419 F.2d 472, 477
(9th Cir. 1969) (“As no illegality of the contract is disclosed by the plaintiff’s complaint
or the contract itself, illegality is an affirmative defense and defendants-appellants have
the burden of pleading and proof.”); Flynn Bros., Inc. v. First Med. Assoc., 715 S.W.2d
782, 784 (Tex. App. 1986) (“Where the illegality of the contract appears on the face of
the contract or the illegality appears from the evidence necessary to prove the contract,
an affirmative pleading of illegality is unnecessary and the question of illegality can be
raised at any stage of the proceeding, or may be raised by the appellate court sua
                                                                               (continued...)

                                            -17-                                        6747

             Here, the illegality of the contingency fee agreement between Merdes and
Leisnoi is “of a serious nature”: The agreement directly violates an important federal
statute, the Alaska Native Claims Settlement Act, jeopardizing the Native property
interests that 43 U.S.C. § 1621(a) is intended to protect. Under the standards used by
most jurisdictions, the fact that Leisnoi did not plead illegality before the Arbitration
Panel or the superior court in opposition to Merdes’s 1995 motion to enforce the fee
award does not amount to waiver of 43 U.S.C. § 1621(a)’s prohibition against ANCSA
attorney fee contingency contracts. Thus, the entry of judgment constituted a violation
of 43 U.S.C. § 1621(a). While Merdes is correct that section 1621(a) does not deprive
an arbitration panel or state court of the power to independently award reasonable
attorney’s fees, that is not what happened in this case; rather, by entering judgment
pursuant to the arbitration award, the superior court enforced a contingency fee contract
that is illegal under ANCSA.
             3.     Writ of execution
             This same prohibition on contingency fee contracts pertaining to ANCSA
lands and the judgment thereon applied to the superior court’s 2010 issuance of its writ
of execution on the illegal judgment. The issuance of the writ of execution violated
43 U.S.C. § 1621(a) just as the 1995 entry of judgment did: This statute provides both


      28
         (...continued)
sponte.”); 5 W ILLISTON ON CONTRACTS § 12:5 (4th ed. 2009). The First Restatement of
Contracts provides the following illustration of when an illegality must be pleaded
because it is not apparent on the face of the contract: “A and B enter into a written
bargain for the erection of a building. The bargain is legal on its face, but it is orally
agreed that B, the builder, may use for a small portion of the work materials not
permitted by the building law. In an action on the contract, after the erection of the
building, the illegality cannot be proved unless it has been pleaded.” RESTATEMENT
(FIRST ) OF CONTRACTS § 600 cmt. a, illus. 1 (1932).

                                          -18-                                      6747

that “[n]one . . . of the lands granted by [ANCSA] to the Regional and Village
Corporations and to Native groups . . . shall be subject to any contract which is based on
a percentage fee of the value of . . . some portion of the settlement granted by this Act”
and “[a]ny such contract shall not be enforceable . . . [and] shall not be subject to lien,
execution or judgment to fulfill such a contract.” (Emphasis added.)29
              Just as it was error for the Arbitration Panel to make its fee award and for
the superior court to enter judgment on that award in 1995, it was error for the superior
court in 2010 to issue an order purporting to authorize Merdes to execute on the illegal
judgment. We therefore reverse the court’s order issuing the writ of execution.
       C.	    Leisnoi Was Not Entitled To Relief From Judgment Under Civil Rule
              60(b).
              Because we hold that the writ of execution was illegally issued, Leisnoi is
entitled to recover the balance it paid on the judgment after the writ of execution was
issued. However, our discussion does not end here. Leisnoi argues that it is entitled to
relief from the 1995 judgment under Civil Rule 60(b), which would entitle Leisnoi to
recover all payments made to Merdes following the 1995 entry of judgment. We must
therefore determine whether Leisnoi is entitled to relief under Civil Rule 60(b).
              Civil Rule 60(b) provides:
              On motion and upon such terms as are just, the court may
              relieve a party or a party’s legal representative from a final
              judgment, order, or proceeding for the following reasons: (1)
              mistake, inadvertence, surprise or excusable neglect; (2)
              newly discovered evidence which by due diligence could not
              have been discovered in time to move for a new trial under
              Rule 59(b); (3) fraud . . . , misrepresentation, or other
              misconduct of an adverse party; (4) the judgment is void;

      29
              Leisnoi raised illegality in opposition to Merdes’s motion for issuance of
a writ of execution; Merdes does not argue that Leisnoi waived this argument.

                                           -19-	                                     6747
              (5) the judgment has been satisfied, released, or discharged,
              or a prior judgment upon which it is based has been reversed
              or otherwise vacated, or it is no longer equitable that the
              judgment should have prospective application; or (6) any
              other reason justifying relief from the operation of the
              judgment.
              Leisnoi filed a Civil Rule 60(b) motion in the superior court, arguing that
it was entitled to relief pursuant to Rule 60(b)(4) or 60(b)(6) because:            (1) the
circumstances surrounding the 1995 entry of judgment had changed such that
enforcement of the judgment was no longer just or equitable; and (2) the contingency fee
contract and the entry of judgment violated 43 U.S.C. § 1621(a), rendering both void.
Leisnoi also made several arguments as to why it was not equitable to enforce the
judgment because the judgment should have been “considered satisfied with the
payments made on the obligation to date,” effectively arguing the superior court should
vacate the judgment under Rule 60(b)(5). The superior court denied the motion.
              Leisnoi argues on appeal that the Arbitration Panel’s violation of
43 U.S.C. § 1621(a) calls for relief under Rule 60(b)(4) or, alternatively, 60(b)(6), and
that the unanticipated duration of the Stratman litigation and Leisnoi’s resulting inability
to generate income from its property justify relief under Rule 60(b)(5). Merdes responds
that, if Leisnoi had an objection to the judgment against it, there were a number of
mechanisms by which it could have directly attacked Merdes’s judgment at various
stages of the proceedings (e.g., by moving to vacate the Arbitration Panel’s award, by
opposing Merdes’s motion for judgment on the award, or by moving to reconsider the
judgment in light of 43 U.S.C. § 1621(a)), rather than waiting 15 years to bring a
collateral Rule 60(b) motion. Under the circumstances, Merdes contends, Leisnoi’s
Rule 60(b) challenge to the judgment against it was an improper and untimely appeal on




                                           -20-                                       6747

the merits, at odds with this court’s emphasis on judicial economy and procedures under
the Appellate Rules.
              Rule 60(b) provides that a motion for relief from a judgment “shall be made
within a reasonable time, and for clauses (1), (2), and (3) not more than one year after
date of notice of the judgment or orders.” Leisnoi seeks relief from judgment under
Rule 60(b)(4), (5), and (6) only; thus, the one-year time limit does not apply and the time
to file the 60(b) motion need only be “reasonable,” at least with respect to clauses (5) and
(6).
              1.     Leisnoi was not entitled to relief under Rule 60(b)(4).
              Rule 60(b)(4) provides relief from a void judgment. We have held that
“[t]his rule of relief applies without time limitations because a void judgment cannot gain
validity simply by the passage of time,”30 and “even the requirement that the motion be
made within a reasonable time, ‘which seems literally to apply to motions under Rule
60(b)(4), cannot be enforced with regard to this class of motion.’ ”31 Based on this
language, we hold Leisnoi’s Rule 60(b)(4) motion, at least conceptually, is not untimely.
The critical question is whether the superior court’s 1995 judgment issued in violation
of 43 U.S.C. § 1621(a) was void — and thus amenable to a Rule 60(b)(4) challenge —
or merely voidable, and not subject to such a challenge.
              Leisnoi argues that its contract with Merdes was illegal under
43 U.S.C. § 1621(a) and therefore void, which in turn renders the judgment entered on


       30
             State, Dep’t of Revenue, Child Support Enforcement Div. v. Maxwell,
6 P.3d 733, 736 (Alaska 2000).
       31
            Kennecorp Mortg. & Equities, Inc. v. First Nat’l Bank of Fairbanks,
685 P.2d 1232, 1236 (Alaska 1984) (quoting 11 C. W RIGHT & A. M ILLER , FEDERAL
PRACTICE AND PROCEDURE § 2862 at 197 (1973)); see also Burrell v. Burrell,
696 P.2d 157, 163 n.11 (Alaska 1984).

                                           -21-                                       6747

the contract void and subject to vacation under Rule 60(b)(4). Leisnoi also contends that,
under section 1621(a), “the actual entry of judgment was itself a violation of federal law
by the trial court.”      Leisnoi acknowledges that this case differs from typical
Rule 60(b)(4) cases “in which relief from judgment is appropriate because it is void for
lack of jurisdiction.” While conceding that the Arbitration Panel and the superior court
had subject matter jurisdiction over the fee dispute, Leisnoi nonetheless claims that those
tribunals’ lack of legal authority to enforce the fee contract (because of
43 U.S.C. § 1621(a)) creates a situation analogous to one where the court lacks
jurisdiction. Leisnoi also argues that the trial court “usurped power” in entering
judgment against Leisnoi.
              Merdes responds that Rule 60(b)(4) applies only where the trial court “lacks
fundamental jurisdiction” and “usurps its statutory authority to . . . render a decision in
the first instance” — which Merdes contends did not occur here. Merdes argues that we
and other courts have not found such a lack of jurisdiction even where there were
significant irregularities at the trial court level or even where the trial court acted in
violation of federal statute.
              The superior court in this case concluded that 43 U.S.C. § 1621(a) does not
“deprive[] a state trial court of subject matter jurisdiction to enter judgment [a]ffecting
title to ANCSA grant revenues or real property”; the court based this conclusion on the
fact that “[t]he Alaska Supreme Court has previously exercised authority to decide
whether ANCSA exemptions apply to particular cases and has thus vindicated this
court’s jurisdiction to decide such a claim.”
              We have held that a judgment is void only where the court that issued it
              had no jurisdiction to subject the parties or the subject matter
              to its control, or where the defendant was not given proper
              notice of the action and opportunity to be heard, or where the
              judgment was not rendered by a duly constituted court with

                                           -22-                                      6747

              competency to render it, or where there was a failure to
              comply with such requirements as are necessary for the valid
              exercise of power by the court.[32]
The validity of a Rule 60(b)(4) motion is strictly a question of law.33 In the interests of
finality, the concept of void judgments is narrowly construed.34
              A judgment is not void merely because it is erroneous.35 As the U.S.
Supreme Court recently observed, “[f]ederal courts considering [identical federal]
Rule 60(b)(4) motions that assert a judgment is void because of a jurisdictional defect
generally have reserved relief only for the exceptional case in which the court that
rendered judgment lacked even an arguable basis for jurisdiction.” 36 The First Circuit
characterized the distinction between “total want of jurisdiction” and “an error in the
exercise of jurisdiction” as “essential”; only the former will render a judgment void.37


         32
              Holt v. Powell, 420 P.2d 468, 471 (Alaska 1966) (internal citations
omitted).
         33
              Aguchak v. Montgomery Ward Co., Inc., 520 P.2d 1352, 1354 (Alaska
1974).
         34
             United States v. Berenguer, 821 F.2d 19, 22 (1st Cir. 1987); see 12 JAMES
M OORE , ET AL., M OORE ’S FEDERAL PRACTICE § 60.44, at 60-149 (3d ed. 2003).
         35
           See DeNardo v. State, 740 P.2d 453, 457 (Alaska 1987); see also 11
CHARLES A LAN W RIGHT , A RTHUR R. M ILLER & M ARY K AY K ANE , FEDERAL PRACTICE
AND P ROCEDURE § 2862 (2d ed. 1995).

         36
              United Student Aid Funds, Inc. v. Espinosa, 130 S. Ct. 1367, 1377 (2010)
(internal quotation marks omitted).
         37
              United States v. Boch Oldsmobile, Inc., 909 F.2d 657, 661-62 (1st Cir.
1990) (quoting Lubben v. Selective Serv. Sys. Local Bd. No. 27, 453 F.2d 645, 649 (1st
Cir. 1972)). Several federal courts have considered whether a court is divested of
jurisdiction pursuant to Federal Rule of Civil Procedure 60(b)(4) when it acts in violation
                                                                            (continued...)

                                           -23-                                      6747

              We conclude that although entered in error, the 1995 judgment was not
void for lack of subject matter jurisdiction. The superior court is the trial court of general
jurisdiction, with original jurisdiction over civil matters.38 It has jurisdiction to confirm
an arbitration award and enter judgment pursuant to AS 09.43.110 and AS 09.43.140.
Title 43 U.S.C. § 1621(a) does not purport to limit this authority. Unquestionably, the
superior court initially had subject matter jurisdiction to determine whether the
arbitration award was valid. Leisnoi’s argument can succeed only if the superior court
was somehow divested of jurisdiction when it erroneously entered judgment on the
award. But as we have explained, an erroneous judgment is not tantamount to a void
judgment; the superior court’s entry of judgment, while erroneous, did not render the



       37
          (...continued)
of governing law. In V.T.A., Inc. v. Airco, Inc., the Tenth Circuit analyzed whether the
district court had jurisdiction to enter a consent decree securing monopoly rights for a
party prior to the issuance of a valid patent, where state and federal law potentially
prohibited such issuance. 597 F.2d 220 (10th Cir. 1979). The court concluded that
“[e]ven if the parties’ consent decree does technically run afoul of federal patent law
principles, the problem would be one of relief from an erroneous judgment, not a void
one. The district court had requisite jurisdiction over the parties and over the subject
matter.” Id. at 226. Similarly, in United States v. Boch Oldsmobile, the First Circuit
concluded that even if a consent decree was entered in violation of the Federal Trade
Commission Act, the district court retained power to enter judgment: “Consent decrees
that run afoul of the applicable statutes lead to an erroneous judgment, not to a void one.”
Boch Oldsmobile, 909 F.2d at 662. See also Walling v. Miller, 138 F.2d 629, 631 (8th
Cir. 1943) (holding that, even if suit was brought by someone not authorized to do so
under the Fair Labor Standards Act, errors in the resulting court order “did not go to the
jurisdiction or power of the court but to the merits only” and thus did not render the
judgment void); M OORE , supra note 34, § 60.44, at 60-150 (“[I]f a federal court
misinterprets a statute and, in the process, enjoins conduct that is actually legal, that does
not render the judgment void.”).
       38
              AS 22.10.020.

                                            -24-                                        6747

judgment void or divest the court of jurisdiction.39 Merdes properly notes that were we
to adopt a different rule, “[v]irtually any judgment could be collaterally attacked as void”
merely because a trial court issued a ruling in violation of law.
              Leisnoi also argues that the trial court “usurped power” in entering
judgment against Leisnoi. The “usurpation of power” standard for voidness largely
mirrors the subject matter jurisdiction standard: It is to be “rarely and sparingly
employed,” with application “limited to cases which involve an arrogation of authority
which the court clearly lacks.”40 “In order to protect the finality of judgments, care must
be taken to distinguish between true instances of usurpation of power, and instances
where the court has merely committed prejudicial error.”41
              Our conclusion is the same under the “usurpation of power” standard as
under our subject matter jurisdiction analysis: The superior court’s judgment, while




       39
               We recognize that our holding potentially conflicts with our decision in
Cline v. Cline, where we held that an order awarding 62% of a military spouse’s pension
to a non-military spouse was void for lack of subject matter jurisdiction because it
violated the cap on awards set by federal statute. 90 P.3d 147, 156 (Alaska 2004).
Although we seriously question whether Cline was correctly decided, we decline to
revisit its merits today because the parties did not fully brief the case. (Merdes mentions
Cline in a footnote, and Leisnoi does not brief it at all.) At least one court has disagreed
with our analysis in Cline. Coon v. Coon, 614 S.E.2d 616, 617-18 (S.C. 2005) (holding
that the federal statutory limitation “supplants state domestic-relations law pursuant to
the Supremacy Clause of the United States Constitution, but it does not pre-empt
state-court subject-matter jurisdiction”) (footnotes omitted).
       40
              Kenai Peninsula Borough v. English Bay Vill. Corp., 781 P.2d 6, 10
(Alaska 1989) (finding no usurpation of power where the superior court issued a default
judgment in the absence of a prior valid entry of default and without a valid application
for default or for a default judgment).
       41
              Id.

                                           -25-                                       6747

entered in error, did not amount to an arrogation of authority. The circumstances do not
justify disturbing a judgment that has stood for over 17 years.
             The superior court correctly ruled that Leisnoi was not entitled to relief
under Rule 60(b)(4).
             2.     Leisnoi was not entitled to relief under Rule 60(b)(5) or (b)(6).
             Unlike Rule 60(b)(4), which applies without time limitations, a
Rule 60(b)(5) or 60(b)(6) motion must be made within a “reasonable time.” We have
concluded that “as a matter of law, a period of almost seven and one-half years is not a
reasonable time within which to file a motion for relief under section (b)(5-6) [of Civil
Rule 60].”42 This holding is consistent with our concern that Rule 60(b) not be
considered “a substitute for a party failing to file a timely appeal” or a means of
“allow[ing] relitigation of issues that have been resolved by the judgment.”43
             The superior court found that the reasonable time limitation was not
satisfied with regard to Rule 60(b)(6) because Leisnoi failed to offer any excuse “for not
seeking to vacate the judgment for fourteen years.” We conclude that the superior court
did not abuse its discretion in denying Leisnoi relief. Leisnoi did not challenge the 1995
judgment on the basis of Rule 60(b)(6) until filing its May 2009 Rule 60(b) motion —
a period of over 14 years. Leisnoi’s Rule 60(b)(6) motion was untimely, and we need
not consider whether relief would otherwise be justified under this clause.
             The superior court did not address the timeliness of Leisnoi’s Rule 60(b)(5)
motion but instead ruled on the merits, essentially concluding that the equities did not
compel granting Rule 60(b)(5) relief. Leisnoi contends that it is entitled to relief under
Rule 60(b)(5) because “the fundamental assumptions made by the arbitration panel


      42
             Burrell v. Burrell, 696 P.2d 157, 163 (Alaska 1984).
      43
             Id.

                                          -26­                                      6747
and . . . the trial court have proven to be so wrong as to have made the continued
enforcement of the judgment unconscionable.” Specifically, Leisnoi points to the fact
that ongoing litigation with Stratman and the related cloud on title to the corporation’s
lands prevented it from generating significant income from its property, even as interest
continued to accrue on the judgment. It contends that these circumstances made the land
less valuable, such that “the actual value received by Leisnoi has proven to be
unconscionably less than that awarded by the arbitration panel.” Merdes responds that
Rule 60(b)(5) does not apply to money judgments because they are not deemed
prospective. The superior court agreed with Merdes, noting that while “there is no doubt
that Leisnoi had wished for a swifter outcome in its favor,” Merdes accepted a case with
extremely high risks such that “[t]he interest rate . . . imposed by the Arbitration Award
. . . is not extraordinary or outrageous” so as to justify relief under Rule 60(b)(5).
              We have held that “clause (5) is typically invoked to obtain relief from
declaratory judgments and injunctions whose continued enforcement becomes
inequitable. . . . [C]lause (5) is applicable to any judgment having prospective effect.”44
We have also explained that Rule 60(b)(5) “by definition . . . cannot apply to a judgment
that simply offers a present remedy for a past wrong.”45           In Ferguson v. State,
Department of Revenue, we illustrated this difference in the child-support context, noting
that “[a] paternity judgment has prospective aspects that can be alleviated under
Rule 60(b)(5), because a paternity judgment gives rise to prospective duties, including
a duty to pay child support in the future. But each child support payment, as it becomes




       44
              Farrell ex rel. Farrell v. Dome Labs., 650 P.2d 380, 384 (Alaska 1982).
       45
              Bauman v. Day, 892 P.2d 817, 829 (Alaska 1995).

                                           -27-                                          6747
due, is a final judgment in its own right.”46 Accordingly, we affirmed the superior
court’s judgment, which alleviated only the prospective effects of a vacated paternity
judgment.47 Under this analysis, the amounts already paid by Leisnoi prior to its final
payment on the judgment were in response to a past rather than prospective judgment,
and therefore not subject to relief under Rule 60(b)(5). Even if Leisnoi still had
installments on the judgment outstanding, the judgment could not be considered to have
“prospective effect.” The amount awarded by the Arbitration Panel and entered as
judgment by the superior court offered a “remedy for a past wrong,” not an ongoing or
recurring remedy; the arrangement for payment in installments was merely an
accommodation of Leisnoi’s financial situation and did not create prospective duties.48
             For the foregoing reasons, we conclude that the superior court did not abuse
its discretion in denying Leisnoi relief under Rule 60(b)(5) or 60(b)(6).
V.    CONCLUSION
             To summarize, Leisnoi did not waive its right to appeal because its
$643,760 payment to Merdes was involuntarily made in response to the 2010 issuance
of the writ of execution. Leisnoi’s contingency fee agreement with Merdes violated
ANCSA’s prohibition against contingency fee agreements, as did the Arbitration Panel’s
fee award, the superior court’s 1995 entry of judgment, and the 2010 writ of execution.



      46
             977 P.2d 95, 100 (Alaska 1999).
      47
             Id.
      48
              See Stokors S.A. v. Morrison, 147 F.3d 759, 762 (8th Cir. 1998) (“ ‘That
a court’s action has continuing consequences . . . does not necessarily mean that it has
prospective application for the purposes of Rule 60(b)(5). The standard used in
determining whether a judgment has prospective application is whether it is executory
or involves the supervision of changing conduct or conditions.’ ” (quoting Maraziti v.
Thorpe, 52 F.3d 252, 254 (9th Cir. 1995))).

                                          -28-                                     6747

The 1995 entry of judgment was voidable, not void, and Leisnoi was not entitled to relief
under Civil Rule 60(b)(4), 60(b)(5), or 60(b)(6). Leisnoi is entitled to recover the
balance that it paid after the writ of execution was unlawfully issued, but it is not entitled
to recover payments made prior to the issuance of the writ of execution. The amount to
be repaid should include interest. Merdes may seek to recover any fees it believes are
owed under a theory of quantum meruit.
              The superior court’s order issuing a writ of execution on the 1995 judgment
is REVERSED. The superior court’s order denying Leisnoi’s Civil Rule 60(b) motion
to set aside the 1995 judgment is AFFIRMED.




                                            -29-                                        6747